Case 8:19-cv-01677-JVS-KES Document 36 Filed 08/24/20 Page 1 of 2 Page ID #:515


  1

  2

  3                                                          JS-6
  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
      SHUTAO LIN,                                    Case No. 8:19-cv-01677-JVS-KES
 11
                   Plaintiff,                        ORDER GRANTING
 12                                                  DEFAULT JUDGMENT AGAINST
            v.                                       DEFENDANT THE GABONESE
 13                                                  REPUBLIC
      THE GABONESE REPUBLIC,
 14
                   Defendant.
 15

 16

 17         Plaintiff Shutao Lin’s Motion for Default Judgment Against Defendant The
 18   Gabonese Republic came on for hearing in Department 10C of the above-entitled
 19   Court located at 411 West Fourth Street, Santa Ana, California, in accordance with
 20   the Court’s tentative ruling procedures.
 21         After consideration of the moving papers and other evidence as required by
 22   F.R.C.P. 55(b) and Local Rule 55.1, and good cause appearing therefor, the Court
 23   ordered Mr. Lin’s motion to be granted and hereby orders judgment in his favor
 24   against Defendant The Gabonese Republic as set forth herein.
 25         IT IS ORDERED, ADJUDGED, AND DECREED that default judgment is
 26   hereby entered against Defendant The Gabonese Republic and in favor of Plaintiff
 27   Shutao Lin, as follows:
 28
                                                 1
         [PROPOSED] ORDER GRANTING DEFAULT JUDGMENT AGAINST DEFENDANT THE GABONESE
                                          REPUBLIC
Case 8:19-cv-01677-JVS-KES Document 36 Filed 08/24/20 Page 2 of 2 Page ID #:516


  1         (a)    $20,733,122 in damages
  2         (b)    $1,282,963.50 in prejudgment interest pursuant to the first cause of
  3   action for breach of contract
  4         (c)    Postjudgment interest at a rate of 0.12% per annum
  5

  6         Total judgment for Plaintiff is $22,016,085.50, plus postjudgment interest at a
  7   rate of 0.12% per annum.
  8

  9

 10   Dated: August 24, 2020                        ________________________________
                                                    Honorable James V. Selna
 11                                                 United States District Court,
                                                    Central District of California
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                2
         [PROPOSED] ORDER GRANTING DEFAULT JUDGMENT AGAINST DEFENDANT THE GABONESE
                                          REPUBLIC
